Citation Nr: 0201188	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  95-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic active 
autoimmune hepatitis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including service in Vietnam.  His decorations include 
the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
liver disease, claimed as secondary to Agent Orange exposure.

In June 1996, the Board remanded this case so that the 
veteran could be accorded a travel Board hearing at the RO.  
In July 1997, the veteran testified before the undersigned 
Board Member at the RO.  In November 1997, the Board remanded 
this issue to the RO for further evidentiary development, 
which was accomplished.  In September 1999, the Board sought 
the opinion of a medical specialist.  The Board denied the 
veteran's claim in a November 24, 1999 decision.  The veteran 
subsequently sought reconsideration of the Board's decision, 
which was denied in a February 2000 letter from the Board's 
Vice Chairman.   

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").   In August 2000, the veteran, through counsel 
filed an Appellant's Brief with the Court.  In January 2001, 
the Secretary of Veterans Affairs, through counsel, filed an 
Appellee's Motion for Summary Affirmance.  

In a March 20, 2001 Order, the Court requested that the 
Secretary of Veterans Affairs clarify his position as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  
In April 2001, the Secretary did so, contending that the case 
should be remanded in light of the recently-decided case of 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The Court 
vacated the Board's decision and remanded the matter pursuant 
to a July 12, 2001 Order so that the Board could consider the 
veteran's claim in light of the VCAA.

Other issues

In its November 1997 remand, the Board noted that the veteran 
had raised claims of entitlement to an increased rating for 
the neurological residuals of a shell fragment wound to the 
left buttock and entitlement to service connection for the 
residuals of a parasitic stomach infection.  Those matters 
were referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board is without 
jurisdiction to consider issues not yet adjudicated by the 
RO].  To the Board's knowledge, the RO has since taken no 
action regarding these claims.  Accordingly, those matters 
are again referred to the RO for appropriate consideration.  

The Board further notes that the veteran filed a claim for 
entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure, in a January 
2000 statement.  That issue is also referred to the RO for 
appropriate action. 


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's chronic active autoimmune 
hepatitis was not incurred in or aggravated during service 
nor is it otherwise etiologically related to service.


CONCLUSION OF LAW

The veteran's chronic active autoimmune hepatitis, claimed as 
secondary to exposure to Agent Orange, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic active autoimmune hepatitis, which he contends is due 
to his military service, specifically exposure to Agent 
Orange during his service in Vietnam.

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's July 2001 order which vacated the 
Board's November 1999 decision and remanded the case so that 
the Board could review the claim in light of the VCAA, which 
was enacted in November 2000.  No other reason was stated for 
the remand.  The veteran and his attorney were, however, 
given the opportunity to submit additional evidence and 
argument.  The veteran contacted the Board in November 2001 
and stated that he had no further evidence and argument to 
submit and that he wished the Board to proceed with 
adjudication of his claim.    

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

The Board notes in passing that the Court's July 12, 2001 
order noted no specific defects in the Board's November 24, 
1999 decision.  The only basis for remand stated was 
consideration regarding the application of the VCAA.

There has been no evidence added to the file since the 
Board's now-vacated November 1999 decision.  As discussed 
below in the analysis, the Board has reviewed the pleadings 
made before the court, in particular arguments made on behalf 
of the veteran.

In the interest of clarity, the Board will initially discuss 
the applicability of the VCAA, as required by the Court's 
July 2001 Order and Holliday.  The pertinent law and 
regulations will then be set forth.  The Board will then 
recapitulate relevant factual background.  Finally, the Board 
will analyze the veteran's claim and render a decision.

The VCAA

Pursuant to the Court's July 12, 2001 Order, the Board has 
given consideration to the provisions of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In its July 2001 order, the Court stated:  "If circumstances 
warrant, the Board is authorized and obligated to remand the 
claim to the VA regional office for further development."  
The Board has therefore reviewed the record in order to 
determine whether circumstances so warrant.  The Board 
observes that the veteran has not suggested that a remand is 
necessary. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence that is necessary to substantiate the claim.  
The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
June 1995 Statement of the Case, the March 1999 Supplemental 
Statement of the Case, and the Board's November 24, 1999 
decision.  It is clear from the Appellant's Brief, among 
other communications made by or on behalf of the veteran, 
that he is fully conversant with the requirements of law.

In addition, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and, in 
fact, it appears that all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder.  The veteran offered testimony at his July 
1997 travel board hearing before the undersigned.  The 
development requested by the Board in its November 1997 
remand has been accomplished.  A VA gastroenterology 
examination was conducted in July 1998, and an opinion 
regarding possible etiology was provided by the examiner and 
associated with the claims folder.  Further, a medical 
opinion from the Veterans Health Administration (VHA) 
regarding several questions associated with the veteran's 
claim was obtained and associated with the veteran's claims 
file in October 1999.  As noted above, the veteran contacted 
the Board in November 2001 and reported that he had no 
further evidence to present.  There does not therefore appear 
to be any likelihood that further development would result in 
the procurement of additional pertinent evidence.

The Board is satisfied that the VA has met its duty to assist 
the veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further RO or Board 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by the VCAA and its implementing 
regulations.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Agent Orange

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 


Combat Status

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service- connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  7 Vet. App. at 
507.  Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]."  7 Vet. App. at 508.  

However, the Court has further held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).   In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
recently affirmed that the 38 U.S.C.A § 1154(b) presumption 
only relates to the question of service incurrence, it does 
not relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability. 

Factual Background

At the time of his entrance into service, the veteran denied 
any history of stomach, liver, or intestinal trouble, and any 
history of jaundice.  Examination was pertinently normal.

Service medical records reflect that in February 1967, the 
veteran was treated for 2nd degree burns on his hands.  On 
February 14th, his wounds were debrided and the dead skin was 
removed.  Clinical notes dated throughout February 1967 and 
March 1967 indicate that his dressings were changed several 
times during that period.

Service medical records further reflect that in September 
1967, the veteran sustained a shell fragment wound to his 
right hand as a result of an enemy mortar attack.  A clinical 
note dated September 8th indicates that he was treated in the 
field and returned to duty.  Two days later, the veteran 
apparently suffered shrapnel wounds to his left buttock and 
right foot, for which he was hospitalized until September 
18th.

At the time of his military discharge examination, the 
veteran's abdomen, viscera and gastrourinary system were 
described as "normal."  

In February 1969, the RO granted service connection for the 
residuals of shrapnel wounds to the right foot with retained 
foreign bodies and for a scar of the left buttock, residual 
of a shrapnel wound.

In August 1993, the veteran filed a claim of entitlement to 
service connection for liver disease, claimed as secondary to 
Agent Orange exposure.  He submitted an August 1993 
consultation report from the UCI Medical Center, which shows 
a diagnosis of chronic active autoimmune hepatitis.  In the 
report, a Dr. J.H. noted that the veteran had been entirely 
well until February 1993, when he began vomiting and became 
jaundiced.  After several months of consultations by various 
physicians, it was apparently determined that the veteran had 
chronic active hepatitis and that he had suffered an 
exacerbation, which caused hepatic liver failure in February 
1993.

Additional private medical records submitted in November 1993 
reflect that the veteran was treated by numerous physicians 
throughout that year for hepatic liver failure and chronic 
active hepatitis.  During this time, the veteran was also 
treated for several other conditions, including chronic 
fatigue syndrome and peripheral neuropathy.  In a July 1993 
letter, Dr. K.N. discussed both the veteran's hepatic liver 
failure and his development of pain in the lower extremities.  
Dr. K.N. noted that while a cause of the veteran's disease 
had not yet been determined, chemical exposure was suspected.  
Dr. K.N. further noted that the veteran had been involved 
with tooling while working for McDonnell Douglas, an aircraft 
manufacturer, and that this job involved some exposure to 
chemicals.  Several other physicians who treated the veteran 
during this period also noted a history of possible chemical 
exposure while working at McDonnell Douglas.  By September 
1993, Dr. J.H. noted that the veteran's condition was stable 
and that he was recovering from his acute exacerbation of 
hepatic failure.  However, subsequent treatment records dated 
in 1994 and 1995 reflect ongoing treatment for chronic active 
autoimmune hepatitis, chronic fatigue syndrome, and 
peripheral neuropathy.

In February 1996, the veteran was found eligible for 
disability payments by the Agent Orange Veteran Payment 
Program, which determined that the veteran had became 
"totally disabled" as of February 1, 1993.

In a Substantive Appeal (VA Form 9) submitted in July 1995, 
the veteran contended that a relationship existed between his 
chronic hepatitis and his service in Vietnam.  The veteran 
reported that upon entering service he weighed 175 pounds and 
was in fit physical condition, except for some breathing 
problems in his nose.  He reported that while he was training 
at Camp Pendelton, he was exposed to a fire that killed the 
fire team and resulted in the rest of his outfit being 
quarantined until their transfer to Vietnam.  He further 
reported that while he was in Vietnam, he was issued a gas 
mask, which was worn whenever planes flew above him and 
dropped defoliants, or Agent Orange.  The veteran asserted 
that he also suffered from heat exhaustion in Vietnam and 
from burns, which resulted in his being sent to a field 
hospital and then to Hawaii for treatment.  He also indicated 
that he was treated for several other symptoms while in the 
service, including vomiting, defecation, urinating blood, and 
an inflamed Achilles tendon.  He stated that at the time of 
his discharge he weighed only 121 pounds.  The veteran 
essentially asserted that all of these injuries and symptoms 
represented an underlying condition that was not properly 
diagnosed in service and that later led to his development of 
chronic active hepatitis.

The Board remanded the veteran's claim in June 1996 so he 
could be scheduled for a personal hearing before a traveling 
member of the Board.  

In January 1997, the veteran submitted a signed statement 
from W.M., who had served with the veteran in Vietnam.  W.M. 
reported that he had also been exposed to Agent Orange in 
service and that he too had developed peripheral neuropathy 
and a liver disorder.

In a statement submitted in May 1997, the veteran contended 
that, because he was granted benefits by the Agent Orange 
Veteran Payment Program, he should be granted service 
connection by VA.

In a July 1997 Notice of Redetermination, the Social Security 
Administration found that the veteran was disabled due to his 
chronic active hepatitis and therefore entitled to continued 
benefits from that agency.

During the veteran's July 1997 hearing on appeal before the 
undersigned, he testified that while he was in service, he 
was exposed to petroleum products, fungicides, chemical 
smoke, riot control chemicals, and Agent Orange.  The veteran 
indicated that on one occasion in Vietnam, he suffered second 
degree burns to his hand, arm, chest, and face as a result of 
exposure to a chemical fire.  The veteran also reiterated 
that upon his entrance into service, he weighed 175 pounds 
and that upon discharge, he weighed only 121 pounds.  He 
reported that doctors at the time told him that his weight 
loss was due to heat exhaustion, but the veteran testified 
that he was never able to gain that weight back.  The veteran 
further testified that after his discharge from the military, 
he went to work for McDonnell Douglas, where he worked until 
1990.  He reported that he first experienced liver trouble in 
1993, and that he was told by his doctors that this was 
probably caused by exposure to a toxic chemical of unknown 
type or origin.  He indicated that he retired from McDonnell 
Douglas in 1994 due to his disabilities.  

The Board remanded the veteran's claim for further 
evidentiary development in November 1997.  

Employment records from McDonnell Douglas, including medical 
treatment records regarding various work-related injuries and 
the veteran's disability benefits, were submitted. 

In March 1998, a letter was submitted by Dr. J.W., one of the 
veteran's treating physicians.  Dr. J.W. indicated that the 
sequela of the veteran's chronic active hepatitis has been 
chronic fatigue syndrome, which he reported has been quite a 
dramatic problem for the veteran.  Dr. J.W. further reported 
that although the veteran has been evaluated extensively with 
sleep studies and by a neurologist, no specific cause for his 
chronic fatigue could be found.

In July 1998, VA provided the veteran with a gastroenterology 
study, which was conducted by Dr. F.A., a private physician.  
Dr. F.A. reviewed the veteran's medical history and 
determined that the etiology of the veteran's chronic active 
hepatitis was unclear, but given his exposure to toxic 
agents, it could not be clearly stated that those agents were 
not responsible for his liver disease.  Dr. F.A. noted that, 
in general, characterization in the autoimmune category shows 
that the etiology is poorly understood and a toxic agent may 
be responsible.  The veteran was diagnosed with chronic 
active hepatitis, etiology unclear, most likely autoimmune by 
its characteristic response to steroids.

In September 1999, the Board requested a medical opinion from 
the VHA regarding several questions associated with the 
veteran's claim.  See 38 C.F.R. § 20.901(a).  Specifically, 
the physician was asked to review all of the evidence of 
record and determine whether the veteran's chronic active 
hepatitis was related to exposure to herbicides in service.  
In the event that the physician determined that the veteran's 
chronic active hepatitis was not related to exposure to 
herbicides during service, the physician was asked to discuss 
the most likely etiology of the veteran's disease.

In October 1999, in response to the Board's request, B.C., 
M.D. of the Louisville VA Medical Center reviewed the 
veteran's claims folder and determined that there was no 
evidence that the veteran's chronic active hepatitis was 
related to service.  Dr. C. further determined that there was 
no evidence of a history of liver problems during service, 
and that his chronic problems did not begin until many years 
after his chemical exposure in service.  Dr. B.C. indicated 
that although the cause of autoimmune hepatitis was unknown, 
he was aware of no study connecting autoimmune hepatitis to 
herbicide exposure years earlier.  

The Board denied the veteran's claim for entitlement to 
service connection for chronic active autoimmune hepatitis in 
a November 24, 1999 decision.

The veteran, through his representative, filed a brief on 
appeal with the Court in August 2001.  In essence, he 
contended that the basis for his appeal was that the Board 
had failed to consider the "benefit of the doubt doctrine" 
in its November 24, 1999 decision.  

The Acting Secretary of Veterans Affairs filed a motion for 
summary affirmance in January 2001.  However, as reported in 
the Introduction, in March 2001 the Court ordered that the 
Secretary clarify his position as to the applicability of the 
VCAA to the veteran's appeal.  The Secretary of Veterans 
Affairs (Secretary) responded with a motion for remand in 
light of the Court's decision in Holliday, in which the Court 
held that it may not determine VCAA applicability or 
inapplicability in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2000).  The Secretary 
suggested that consideration pursuant to the Court's holding 
in Karnas referable to the VCAA be made.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (holding that where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply).  The Court thereafter vacated the 
Board's November 24, 1999 decision and remanded the veteran's 
claim for consideration of the applicability of the VCAA.

The Board notified the veteran that his appeal had been 
transferred to the Board in November 2001, and that he had 90 
days in which to submit additional argument and evidence in 
support of his appeal.  However, the veteran contacted the 
Board in November 2001 and stated the he had no further 
argument or evidence to submit in support of his claim and 
wished to waive the remainder of the 90 day period.

Analysis

The Court remanded this case in July 2001 for the purpose of 
having the Board determine the applicability of the VCAA.  
The Board has done so above.
It remains for the Board to readjudicate the veteran's claim.  
As noted above, there has been submitted no additional 
evidence since the Board's now-vacated November 1999 
decision.  Fletcher reminds the Board, however, that a remand 
from the  Court is not "merely for the purposes of rewriting 
the opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."       

It is the responsibility of the Board to weigh the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the absence of any recently submitted substantive 
evidence, the Board has reviewed contentions made by and on 
behalf of the veteran which were not of record at the time of 
its November 1999 decision.

The veteran, in his December 1999 motion for reconsideration 
of the Board's November 1999 decision, in essence argued that 
the full extent of the pernicious effects of Agent Orange are 
not known.  

In the Appellant's Brief filed with the Court in August 2000, 
the veteran, through his attorney, in essence disagreed with 
the Board's weighing of the evidence.  In substance, the 
veteran's attorney weighed the evidence differently than had 
the Board, discounting the probative value of the VHA opinion 
because the VHA physician was allegedly the Board's "own 
employee" and because the VHA physician was not board 
certified.  The veteran's attorney concluded on that basis 
that the evidence was in equipoise and that service 
connection should be granted based on the benefit of the 
doubt rule.   

The veteran and his attorney have not submitted any 
substantive argument to the Board since the case was returned 
from the Court.

The Board will first discuss presumptive service connection 
and then discuss service connection on a direct basis. 

Presumptive service connection due to Agent Orange exposure

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
chronic active autoimmune hepatitis.  Therefore, the veteran 
is not entitled to presumptive service connection for Agent 
Orange exposure.  

Furthermore, it cannot be presumed that the veteran was 
exposed to Agent Orange under 38 C.F.R. § 3.307(a) merely by 
virtue of his having served in Vietnam because service in 
Vietnam in and of itself is not sufficient to presume Agent 
Orange exposure under the provisions of that regulation.  In 
order to be entitled to such a presumption, the veteran must 
be diagnosed with one of the presumptive diseases listed 
under § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 
(1999).  
However, as will be discussed in further detail below, the 
Board notes that although the veteran is not entitled to a 
presumption of exposure to Agent Orange on this basis, he may 
nevertheless be entitled to such a presumption under the 
provisions of 38 U.S.C.A. § 1154(b), which relate to combat 
veterans.

Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
See  Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
consider whether the veteran is entitled to service 
connection for chronic active autoimmune hepatitis under the 
regular criteria for service connection.  

The Board notes that most of the evidence in this case is not 
in dispute.  The veteran currently suffers from chronic 
active autoimmune hepatitis for which he has been receiving 
ongoing treatment since 1993.  Additionally, because the 
record reflects that the veteran served as a rifleman in the 
Republic of Vietnam, during which time he received multiple 
shrapnel wounds as a result of enemy fire and was awarded the 
Purple Heart Medal, the Board finds that he is a combat 
veteran within the meaning of 38 U.S.C.A. § 1154(b).  
Applicable law therefore mandates that his proffered account 
of any combat-related injuries must be accepted unless 
inconsistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular combat-claimed event did not 
occur.  38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 
128, 146 (1997).  

Since the veteran's allegations of exposure to Agent Orange 
while on patrol in Vietnam are consistent with the 
circumstances and conditions of service at that time, and 
because there is no clear and convincing evidence of record 
indicating that such exposure did not occur, the Board finds 
that the veteran's proffered account of exposure to Agent 
Orange during service must be accepted as fact in this case.  
However, as noted above, the presumption of 38 U.S.C.A. 
§ 1154(b) only relates to the question of service incurrence, 
it does not relate to the question of whether there is a 
relationship between the in-service event and the current 
disability.  See Kessel v. West, No. 98-772 (U.S. Vet. App. 
Sep. 20, 1999).  

Therefore, the sole remaining matter dispute is whether the 
veteran's chronic active autoimmune hepatitis is related to 
his exposure to Agent Orange during service.
After reviewing the record, and for reasons expressed below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

The Board finds the most probative evidence of record to be 
the October 1999 VHA opinion of Dr. B.C., who reviewed the 
veteran's entire medical history and concluded that there was 
no relationship between the veteran's chronic active 
hepatitis and his in-service exposure to herbicides.  Dr. 
B.C. based this opinion on the lack of any in-service 
treatment for liver problems and the number of years that 
passed between his discharge from service in March 1966 and 
his first report of symptoms in February 1993.  Dr. B.C. 
found that although the cause of autoimmune hepatitis was 
unknown, he was aware of no medical studies which could 
support a connection between autoimmune hepatitis and 
exposure to Agent Orange so many years earlier.

The Board has carefully reviewed the evidence, including the 
private treatment records submitted by the veteran that 
contain several notations addressing the etiology of his 
chronic active autoimmune hepatitis.  However, after 
reviewing these records, the Board finds these notations to 
be of less probative value than the opinion of Dr. B.C.  
Specifically, the Board notes that while several of the 
veteran's treating physicians, including Dr. K.N., noted that 
the possible cause of the veteran's chronic active hepatitis 
was chemical exposure, these opinions appear only speculative 
and general in nature, and fail to specifically address the 
source of that chemical exposure as being exposure to Agent 
Orange or other herbicides in service.  In fact, the Board 
notes that in finding that the veteran's disability may be 
related to chemical exposure, these physicians appear to have 
only been considering the possibility of chemical exposure 
while working at McDonnell Douglas after service.  There is 
no indication in these records that any of the veteran's 
physicians ever found that his chronic active hepatitis is 
related to exposure to herbicides or is otherwise due to any 
incident of service. 

Furthermore, the Board notes that one of the veteran's 
treating physicians, Dr. J.W., indicated in his March 1998 
letter that no cause had yet been found for the veteran's 
disease.  The Board believes that this further supports the 
conclusion that the earlier notations made by the veteran's 
physicians regarding chemical exposure were only speculative 
and general in nature.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature are of little, if any, probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. West, 11 Vet. 
App. 314, 316-7 (1998). 

The Board has also considered the July 1998 opinion of Dr. 
A.F., who found that toxic agents could be responsible for 
autoimmune hepatitis.  However, the Board finds this opinion 
to be of less probative value than the opinion of Dr. B.C., 
as Dr. F.A.'s opinion also appears vague and speculative in 
nature and fails to specifically address the veteran's 
situation, including Agent Orange exposure.  Although the 
Board recognizes that Dr. A.F. did review the veteran's 
medical history, the Board notes that the only basis cited 
for his conclusion that autoimmune hepatitis could be related 
to chemical exposure is the fact that the etiology of 
autoimmune hepatitis is so poorly understood.  While the 
Board recognizes that this opinion is somewhat probative as 
to the etiology of the veteran's disease, the Board places 
more weight on the opinion of Dr. B.C., who acknowledged that 
the etiology of chronic active hepatitis was unknown, but 
also based his findings on the absence of any in-service 
treatment for liver problems and on the period of time that 
had passed between the veteran's service which ended in March 
1968 and his first reported symptoms in February 1993, a 
quarter of a century later.  The Board finds that Dr. B.C.'s 
opinion to the effect that there was no evidence of a 
relationship between the veteran's service and his hepatitis 
is more consistent with the veteran's medical history and is 
more probative than Dr. F.A.'s more speculative and general 
opinion that unspecified toxic chemicals could be responsible 
for chronic active hepatitis.  See Beausoleil, 8 Vet. App. at 
463; Libertine, 9 Vet. App. at 523; Sacks, 11 Vet. App. at 
316-7. 

The only other evidence of record supporting the veteran's 
claim that his chronic active hepatitis is related to 
exposure to Agent Orange during service are his own 
contentions and the statement of M.W., who served with the 
veteran.  Specifically, the veteran has pointed to several 
symptoms and injuries he experienced in Vietnam, such as 
suffering 2nd degree burns in a chemical fire, experiencing 
heat exhaustion, and suffering extreme weight loss, as 
evidence of an "underlying condition" that he claims likely 
developed into his chronic active hepatitis.  However, while 
the Board does not doubt that the veteran is sincere in his 
belief that these symptoms and injuries represented of an 
"underlying condition", as lay persons, neither the veteran 
nor M.W. are considered competent to offer opinions regarding 
matters such as medical causation.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

This brings the Board to the contentions made by the veteran, 
through his attorney, in the August 2000 Appellant's Brief to 
the effect that the opinion of Dr. C., the VHA physician, is 
of relatively little probative value because he is allegedly 
an "in house doctor" and the Board's "own employee" 
[Appellant's Brief, pages 8-9].  For reasons unexplained, the 
veteran's attorney did not discuss the Court's decision in 
Austin v. Brown, 6 Vet. App. 547 (1994) which addressed this 
matter in detail.  

It is clear that Austin prohibits the use of medical opinions 
rendered by "in house" Board medical personnel.  See Austin, 
6 Vet. App. at 552.  It is equally clear that the Board may 
seek the opinions of VA medical personnel not associated with 
the Board.  Id. at 553 [citing 38 C.F.R. § 20.901(a)].        

The representation of the veteran's attorney to the Court 
that the medical opinion was that of an "in house doctor" and 
the Board's "own employee" is manifestly untrue, based on 
both common perception and on the Austin opinion.  The VHA 
expert, Dr. C., was an employee of the VA Medical Center in 
Louisville, Kentucky, not the Board, unlike the Board's 
medical advisors referred to in Austin.  The Court has never 
prohibited the Board from seeking an opinion under 38 C.F.R. 
§ 20.901(a).  Indeed, the Court has encouraged the Board to 
do so on occasions too numerous to mention.  See, e.g., Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995); Allday v. Brown, 7 
Vet. App. 517, 527 (1995).  Accordingly, the Board rejects 
the vague and unsupported insinuation made by counsel for the 
veteran that the October 1999 VHA opinion was improperly 
obtained or is somehow otherwise tainted.

Turning to the matter of board certification, the veteran's 
attorney provided no reason and cited to no authority 
indicating why board certification should be a factor in 
evaluating medical evidence.  There was no discussion of the 
Court's caselaw, including cases such as Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993), Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), YT v. Brown, 9 Vet. App. 195, 201 (1996) and 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), all of which 
generally stand for the proposition that any health care 
professional is qualified to render a medical opinion.  See 
also 38 C.F.R. § 3.159(a)(1) [implementing the VCAA, 
effective November 9, 2000] which defines "competent medical 
evidence" and which makes no mention of board certification 
as a factor. 
 
The question presented in this case is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, 
the record on appeal contains a number of relevant medical 
opinions that have been submitted by the veteran or obtained 
by the RO or the Board.  By law, the Board is obligated under 
38 U.S.C. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

There is little dispute concerning the basic medical facts of 
this case as they relate to the initial onset of chronic 
active autoimmune hepatitis.  Clearly, the disorder was not 
manifest until 1993, many years after service.  As for the 
medical evidence concerning the relationship, if any, between 
the disease and the veteran's service, the Board, for reasons 
expressed in detail above, has concluded that Dr.'s C.'s 
opinion carries greater weight of probative value.  In so 
concluding, the Board acknowledges the fact that the etiology 
of the veteran's chronic active autoimmune hepatitis is 
essentially unknown.  However, as discussed above the Board 
concludes that the greater weight of the evidence does not 
implicate his exposure to Agent Orange.   Specifically, 
nowhere in the medical record is there n opinion that Agent 
orange exposure is the cause of the veteran's chronic active 
autoimmune hepatitis.  Moreover, Dr.C.'s opinion specifically 
discounts the veteran's military service as a cause of his 
chronic active autoimmune hepatitis.   

The Board notes that the veteran has also asserted that 
because he was granted benefits by the Agent Orange Veteran 
Payment Program, he should similarly be entitled to VA 
compensation benefits.   However, entitlement to benefits 
from the Agent Orange Veteran Payment Program, which is a 
nongovernmental, nonprofit entity, is based upon standards 
very different than those required to establish service 
connection.  "The Program eligibility requirements quite 
clearly appear to be simply service, exposure to Agent 
Orange, and total disability."  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); see also Winsett v. West, 11 Vet. App. 
420, 425 (1998).  Thus, the Board finds that the veteran's 
eligibility for participation in the Agent Orange Veteran 
Payment Program is not probative in determining whether his 
chronic active hepatitis is actually related to exposure to 
Agent Orange in service.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chronic active autoimmune hepatitis.  Therefore, contrary to 
contentions made by the veteran's counsel in the August 2000 
Appellant's brief, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.



CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for chronic active 
autoimmune hepatitis, claimed as secondary to Agent Orange 
exposure, is denied.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

